Citation Nr: 0900216	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-06 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service-connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post- traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which denied service connection for tinnitus 
and granted service-connection for PTSD and assigned 30 
disability rating, effective April 28, 2005.

The issue of PTSD being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the veteran appears to have raised an 
additional claim of entitlement to non-service connected 
pension.  See October 2007 Statement in Support of Claim.  
The Board refers this claim back to the RO for appropriate 
action.


FINDING OF FACT

The veteran's tinnitus is less likely than not caused by or a 
result of the veteran's military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The Board, however, notes that the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was rescinded by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008). 

The RO issued an evidence development letter dated in 
November 2005 in which the RO advised the veteran of the 
evidence needed to substantiate his claim of service 
connection for tinnitus.  The veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The veteran was subsequently 
informed as to the criteria for assigning appropriate 
disability ratings and awarding effective dates in a March 
2006 letter.  The Board notes that the letter also indicated 
the type of evidence considered in assigning a disability 
rating.
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records (STRs) 
and VA treatment records are in the file.  The veteran has at 
no time referenced outstanding, available records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008). 

The veteran was provided a medical examination for tinnitus 
in May 2006.  The Board finds this examination report to be 
thorough and consistent with contemporaneous STRs and VA 
outpatient records.  The examination in this case, in 
addition to the treatment records and the veteran's own lay 
statements, provide an adequate record upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Accordingly, the Board will proceed to a decision. 

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

Analysis

The veteran has asserted that he suffered acoustic trauma 
from exposure to noise while serving on active duty.   In 
this regard, the Board notes that the veteran's DD 214 form 
confirms that his MOS was a wireman and the claims file 
reflects that he has been awarded service connection for PTSD 
as being due to his participation in combat operations while 
in Vietnam.  Thus, in light of his MOS and his participation 
in combat operations, for the purposes of this decision, the 
Board will assume that the veteran experienced hazardous 
noise exposure during service.

However, as to whether the veteran currently has tinnitus as 
a consequence f that exposure, the Board finds the May 2006 
VA examination to be the most probative evidence of record.  
Specifically, the Board points to the VA examiner's 
conclusion that "it is not as likely as not that the 
veteran's hearing loss and tinnitus resulted from acoustic 
trauma during military service."  In support of his opinion, 
the examiner found that the veteran's current audiometric 
readings were not consistent with noise induced hearing loss.  
The examiner also found that the veteran's hearing loss was 
not worse than predicted from aging.  Furthermore, the 
examiner also noted that the reported dated of onset of 
tinnitus was 3 to 4 years ago, which was long after military 
service.  

In weighing the probative value of this opinion, the Board 
considered the fact that there are conflicting reports of 
record as to when the veteran's tinnitus disability had its 
actual onset.  In this regard, the Board reemphasizes that 
during the May 2006 VA examination, the veteran reported that 
the onset of tinnitus was only three to four years prior to 
the examination.  However, the veteran's representative, on 
his behalf, later reported that the veteran first noticed 
ringing in his ears while serving on active duty.  See the 
July 2006 Notice of Disagreement and the March 2007 
Substantive Appeal.  

While the veteran is competent to describe ringing in his 
ears, the Board finds the initial history he offered in that 
regard during the course of medical examination to be more 
credible than those subsequently offered by his 
representative directly to the RO in support of a claim for 
monetary benefits.  See Washington v. Nicholson, 19 Vet. App. 
362 (2005); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  
Consequently, the Board finds that the assertions of in-
service onset are not credible, and that the VA examiner's 
opinion is the most probative evidence of record as to the 
relationship between his current disability and service.

In light of the veteran's participation in combat operations, 
the Board has considered the potential impact of 38 U.S.C.A. 
§ 1154(b) on the credibility of his lay reports of ringing in 
his ears in service.  However, as specifically noted in the 
March 2007 Substantive Appeal, the veteran asserts that 
ringing in his ears started during basic training, and was 
present prior to his service in Vietnam.  Therefore, the 
Board finds that the provisions of 38 U.S.C.A. § 1154(b) are 
not applicable in this instance, and that the veteran's 
credibility should be weighed under the preponderance of the 
evidence standard of 38 U.S.C.A. § 5107(b).  As discussed in 
detail above, the Board finds the initial report of his 
history made directly to the VA examiner to be more credible 
than those later put forth by his representative directly to 
the RO.  

The Board has also considered two VA outpatient treatment 
records dated in 2006 indicating that he had complained of 
ringing in his right ear, and that it was being discussed 
whether or not the tinnitus was the result of 
Diphenhydramine, an antihistamine that he had recently been 
prescribed.  However, as no reference was made as to the date 
of onset of the symptoms, and because the medication was not 
prescribed for a service-connected disability, the Board 
finds these two records to be of no probative value.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  The benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); See also 
Gilbert, supra.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Board further notes that the veteran has submitted a 
statement which appears to allege that his service-connected 
PTSD disability has increased in severity since his May 2006 
VA examination.  See August 2008 Statement in Support of 
Claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a veteran is entitled to a new 
VA examination where there is evidence, including his or her 
statements, or those of the representative, that the 
disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Since this recent statement suggests 
that the veteran's disability has worsened since the last 
examination, this claim must be remanded in order to afford 
the veteran a new VA examination to determine the current 
severity of his service connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
file all
outstanding records of VA treatment 
pertaining to the veteran's PTSD since 
January 2007.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact must clearly be 
documented in the claims file.

2.	Provide the veteran with a VA 
examination in 
order to determine the current severity 
of his PTSD.  The claims folder must be 
made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The examiner 
must note in the examination report that 
the claims folder was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
complete rationale for any opinions 
expressed should be provided.

3.  Readjudicate the claim.  If the 
benefit sought remains denied, the 
veteran should be provided another SSOC.  
After the veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


